    Case 20-04730-JJG-13            Doc 21 Filed 01/12/21 EOD 01/12/21 13:58:54                      Pg 1 of 1
                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF INDIANA
                                         INDIANAPOLIS DIVISION

IN RE:                                                              CASE NO. 20-04730-JJG-13
STEVEN MARK PETRY
DEBTOR(S)

                                    TRUSTEE'S OBJECTION TO CONFIRMATION

        Comes now, Ann M. DeLaney, Trustee herein, and objects to confirmation of the debtor's plan dated
08/20/2020 for the following reason (s):


  1. Estimated 2019 figure on Internal Revenue Services Proof of Claim needs resolved.
  2. Need Motion to Avoid Lien of Mariner Finance.
  3. Need amended plan to pay homeowners association arrears and Marion County Treasurer through plan as well
     as funding the plan.
  4. Debtor is delinquent in plan payments to the Trustee.



        WHEREFORE, after notice and hearing, your Trustee requests the Court enter an order sustaining this
objection and ordering an amended plan.

                                                             Respectfully submitted,


DATE: January 12, 2021
                                                             /s/Ann DeLaney
                                                             Ann DeLaney
                                                             P.O. Box 441285
                                                             Indianapolis, IN 46244
                                                             Telephone: (317) 829-7360
                                                             Facsimile: (317) 829-7369
                                                             Email:anndelaney341@trustee13.com

                                                  Certificate of Service

         I do hereby certify that a copy of the foregoing Trustee's Objection to Confirmation has been duly served upon
the following individuals, by United States mail, first-class postage prepaid,
on this date January 12, 2021:

U.S. Trustee        via electronic mail

LAW OFFICES OF MARK S ZUCKERBERG                    via electronic mail

STEVEN MARK PETRY: 1638 WELLESLEY COURT, INDIANAPOLIS, IN 46219-


                                 /s/Ann DeLaney
                                  Ann DeLaney
